Exhibit 10.3

 

KLX Energy Services Holdings, Inc.

1300 Corporate Center Way

Wellington, FL 33414

 

September 14, 2018

 

Mr. Amin J. Khoury

Chief Executive Officer

1300 Corporate Center Way

Wellington, FL 33414

 

Re:                             Terms of Employment

 

Dear Mr. Khoury:

 

This letter agreement confirms the terms and conditions of your employment with
KLX Energy Services Holdings, Inc. (the Company) as set forth below:

 

Start Date:  September 14, 2018.

 

Title and Reporting:  During the term of your employment with the Company, you
will serve as Chief Executive Officer of the Company and its subsidiaries, and
you will report directly to the Company’s Board of Directors (the Board).  The
Board will take such action as may be necessary to appoint or elect you as a
member of the Board as of the Start Date above.  Thereafter, during your
employment with the Company, the Board will nominate you for re-election as a
member of the Board at the expiration of the then current term, except to the
extent prohibited by legal or regulatory requirements.  You will not be entitled
to any additional compensation for such Board service while you are also serving
as the Company’s Chief Executive Officer.

 

Duties and Responsibilities:  You will have the duties and responsibilities that
are normally associated with the position described above.  In addition, you are
hereby expressly permitted to continue to serve (i) as a consultant to B/E
Aerospace, Inc. or its successor pursuant to that certain letter agreement by
and among you, B/E Aerospace, Inc. and Rockwell Collins, Inc., dated April 13,
2017 and (ii) as an employee, executive officer, director or consultant of KLX
Inc.

 

Cash Compensation:  During the period of your employment with the Company, the
Company will pay you a cash base salary at the annual rate of two dollars ($2)
in accordance with the usual payroll practices of the Company and subject to any
applicable withholdings and deductions.  In addition, during the period of your
employment with the Company, you may receive cash incentive compensation in the
discretion of the Compensation Committee of the Board (the Committee), but you
will not have any contractual entitlement to receive any such cash incentive
compensation.

 

Incentive Equity:  Promptly following completion of the Company’s spin-off from
KLX Inc., the Company will grant you a restricted stock award on the common
stock of the Company pursuant to the Company’s Long-Term Incentive Plan (the
LTIP) (i) representing five percent (5%) of the Company’s common stock on a
fully diluted basis as of the effective date of the Company’s spin-off from KLX
Inc., (ii) to become vested in four (4) equal annual installments on each of the
first four (4) anniversaries of the effective date of the Company’s spin-off
from KLX Inc., subject to your continued employment or other service with the
Company on each applicable vesting date (and subject to the following clause
(iii)), (iii) to become fully vested (A) upon an involuntary termination of your
employment by the Company, (B) upon your death or “Disability” (as defined in
the LTIP), (C) upon

 

--------------------------------------------------------------------------------


 

your voluntary retirement from the Company, subject to the consent of the
Committee, or (D) upon the occurrence of a “Change in Control” (as defined in
the LTIP) of the Company, and (iv) to be subject to such other terms and
conditions as are set forth in the form of restricted stock award agreement as
set forth on Exhibit A hereto.  You will also be considered to receive
additional equity or other long-term incentive awards from the Company in the
future.  The level of such participation, if any, will be determined in the sole
discretion of the Board (or the Committee) from time to time.

 

Monthly Automobile Allowance:  During the period of your employment with the
Company, you will receive either an automobile owned or leased by the Company or
a monthly automobile allowance, as reasonably determined by the Company, which
automobile or allowance will be at least equivalent (i.e., the same make and
model, or equivalent value thereof) to that which KLX Inc. is currently
providing to you.  To the extent that the Company elects to provide a monthly
automobile allowance, such allowance will be paid in accordance with Company
policy, but in any event, no later than on a monthly basis in arrears.

 

Employee Benefits, Vacation and Business Expenses:  Except to the extent
equivalent benefits are provided by B/E Aerospace, Inc., KLX Inc. or their
respective successors or affiliates, during the period of your employment with
the Company:  (i) you will be eligible to participate in all health, welfare,
life insurance and retirement plans of the Company, and reimbursement of
financial and estate planning costs and expenses, and (ii) you will be entitled
to all rights and benefits pursuant to the Company’s travel policy, including,
without limitation, personal and business use of the Company’s corporate
aircraft.  You also will be entitled to annual paid time off in accordance with
the Company’s policy on accrual and use generally applicable to employees of the
Company from time to time; provided that your prior employment and service with
each of B/E Aerospace, Inc. and KLX Inc. will be taken into account with respect
to your annual paid time off entitlement.  Finally, upon presentation of
reasonable substantiation and documentation, you will be reimbursed for all
out-of-pocket business expenses incurred and paid by you during your employment
with the Company and in connection with the performance of your duties hereunder
in accordance with Company policy.

 

Indemnification; Directors’ and Officers’ Liability Insurance:  Both during and
after the period of your service with the Company, regardless of the reason for
termination, the Company hereby agrees to indemnify you and hold you harmless to
the maximum extent permitted by applicable law against and in respect of any and
all actions, suits, proceedings, investigations, claims, demands, judgments,
costs, expenses (including reasonable attorney’s fees), losses, and damages
resulting from your performance of your duties and obligations with the Company
hereunder.  The Company will advance to you as incurred any costs and expenses
(including attorney’s fees) incurred in the defense of any such action, suit,
proceeding or investigation, subject to any limitation pursuant to applicable
law.  The Company will cover you under directors’ and officers’ liability
insurance both during and, while potential liability exists, after the term of
your service with the Company in the same amount and to the same extent as the
Company covers its other active officers and directors.  The foregoing
obligations will survive the termination of your service with the Company.

 

Proprietary Rights Agreement; Code of Conduct:  Contemporaneously with the
execution of this letter agreement, you will enter into the Proprietary Rights
Agreement regarding certain obligations relating to business, confidential
and/or proprietary information of the Company in the form attached as Exhibit B
hereto.  You also acknowledge and agree that, during the period of your
employment with the Company and thereafter, as applicable, you will be subject
to the Company’s Code of Conduct and other employment policies, as may be
amended from time to time.

 

2

--------------------------------------------------------------------------------


 

At-Will Employment:  Your employment with the Company will be “at-will.”  You
may resign at any time with or without notice for any (or no) reason.  The
Company may terminate your employment at any time, upon at least twelve (12)
months’ prior written notice, for any (or no) reason.  You will not have any
contractual right to severance benefits in connection with any termination of
your employment with the Company, except for the accelerated vesting of the
incentive equity award contemplated in this letter agreement, or except as may
be otherwise provided in any severance plan or policy generally applying to
employees of the Company, or as may be otherwise determined by the Committee in
its sole discretion.  In connection with any termination of your employment with
the Company other than by reason of death, the Company will retain you to
perform consulting services for a period of three (3) years following the date
of termination under the terms and conditions of a Consulting Agreement
substantially in the form attached hereto as Exhibit C.

 

Governing Law:  This letter agreement will be governed by, and construed under
and in accordance with, the internal laws of the State of Florida, without
regard to the choice of law principles thereof, except that all matters related
to the LTIP and any equity awards granted thereunder, will be governed by the
internal laws of the State of Delaware, without regard to the choice of law
principles thereof.

 

Entire Agreement:  This letter agreement constitutes the entire agreement
between you and the Company with respect to the subject matter hereof and
supersedes any and all prior agreements or understandings between you and the
Company with respect to the subject matter hereof, whether written or oral. 
This letter agreement may be amended or modified only by a written instrument
executed by you and the Company.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

KLX ENERGY SERVICES HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Thomas P. McCaffrey

 

Name: Thomas P. McCaffrey

 

Title: Senior Vice President and Chief Financial Officer

 

The above terms and conditions accurately reflect our understanding regarding
the terms and conditions of my employment with the Company, and I hereby confirm
my agreement to the same.

 

Dated: September 14, 2018

/s/ Amin J. Khoury

 

Amin J. Khoury

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RESTRICTED STOCK AWARD AGREEMENT

 

--------------------------------------------------------------------------------


 

KLX ENERGY SERVICES HOLDINGS, INC. LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT

 

THIS RESTRICTED STOCK AWARD AGREEMENT (the “Award Agreement”) is made effective
as of [·], 2018 (the “Date of Grant”) by KLX Energy Services Holdings, Inc., a
Delaware corporation (the “Company”), for the benefit of Amin J. Khoury (the
“Participant”).  Capitalized terms not otherwise defined herein shall have the
same meanings as in the KLX Energy Services Holdings, Inc. Long-Term Incentive
Plan (the “Plan”).

 

WHEREAS, the Company desires to grant the Restricted Stock provided for herein
to the Participant pursuant to the Plan and the terms and conditions set forth
herein;

 

NOW THEREFORE, the Restricted Stock is hereby granted, subject to the following
terms and conditions:

 

1.                                      Grant of the Award.  Subject to the
provisions of this Award Agreement and the Plan, the Company hereby grants to
the Participant, an aggregate of <# Shares>(1) restricted shares of Common Stock
(the “Restricted Stock”), subject to adjustment as set forth in the Plan.

 

2.                                      Incorporation of Plan.  The Company has
previously provided the Participant with a copy of the Plan.  This Award
Agreement and the Restricted Stock shall be subject to the Plan, the terms of
which are incorporated herein by reference, and in the event of any conflict or
inconsistency between the Plan and this Award Agreement, the Plan shall govern. 
Defined terms used herein without definition shall have the meanings ascribed
thereto in the Plan.

 

3.                                      Vesting Schedule.  Unless previously
vested or canceled in accordance with the provisions of the Plan or this Award
Agreement, subject to the Participant’s continued employment or other service
with the Company or its subsidiaries on each applicable vesting date (except as
otherwise provided herein), one fourth (1/4th) of the shares of Restricted Stock
shall vest on each of the first, second, third and fourth anniversaries of the
Date of Grant and shall no longer be subject to cancellation pursuant to
Section 4 or the transfer restrictions set forth in Section 5.

 

4.                                      Accelerated Vesting.  Subject to the
following sentence and consistent with the terms and conditions set forth in the
Incentive Equity provision of that certain employment letter, by and between the
Participant and the Company, dated as of September 14, 2018 (the “Employment
Letter”), if, prior to the vesting of all shares of Restricted Stock hereunder,
(A) the Participant’s service with the Company is:  (i) involuntarily terminated
by the Company for any reason, (ii) voluntarily terminated by the Participant
due to the Participant’s retirement from the Company, with the express consent
of the Committee, (iii) terminated due to death or Disability or (B) a Change in
Control occurs while the Participant remains in the continued service of the
Company, then, in each case, all of the unvested shares of Restricted Stock
shall vest immediately as of the date of such termination or Change in Control,
as applicable, and shall no longer be subject to cancellation or the transfer
restrictions set forth in Section 5.  The Participant and the Company agree to
sign a mutual waiver and release of claims agreement, effective as of the date
of termination, as a condition to the accelerated vesting of all then-unvested
shares of the Participant’s Restricted Stock described in Section 4(A),
substantially in the form attached hereto as Exhibit A (the “Mutual Waiver and
Separation Agreement”).  For the avoidance of doubt, in the event that the
Participant becomes a consultant or director of the Company following
termination of the Participant’s employment with the Company, no termination of
service shall be deemed to occur for purposes of the continued vesting of the
Restricted Stock hereunder until such time as the Participant is no longer an
employee, a consultant or a director of the Company.

 

--------------------------------------------------------------------------------

(1)         Number of restricted shares to represent five percent (5%) of the
Company’s common stock on a fully diluted basis as of the effective date of the
Company’s spin-off from KLX Inc.

 

--------------------------------------------------------------------------------


 

5.                                      Nontransferability of Restricted Stock. 
Unless otherwise determined by the Committee, the Restricted Stock may not be
transferred, pledged, alienated, assigned or otherwise attorned other than by
last will and testament or by the laws of descent and distribution or pursuant
to a domestic relations order, as the case may be; provided, however, that the
Committee may, subject to such terms and conditions as it shall specify, permit
the transfer of the Restricted Stock, including, without limitation, for no
consideration to a charitable institution or a Permitted Transferee.  Any shares
of Restricted Stock transferred to a charitable institution may not be further
transferable without the Committee’s approval and any shares of Restricted Stock
transferred to a Permitted Transferee shall be further transferable only by last
will and testament or the laws of descent and distribution or, for no
consideration, to another Permitted Transferee of the Participant.

 

6.                                      Rights as a Stockholder.  The
Participant shall have, with respect to the Restricted Stock, all the rights of
a stockholder of the Company, including, if applicable, the right to vote the
Restricted Stock and to receive any dividends or other distributions, subject to
the restrictions set forth in the Plan and this Award Agreement.

 

7.                                      Dividends and Distributions.  Any cash,
Common Stock or other securities of the Company or other consideration received
by the Participant as a result of a distribution to holders of Restricted Stock
or as a dividend on the Restricted Stock shall be subject to the same
restrictions as the Restricted Stock, and all references to Restricted Stock
hereunder shall be deemed to include such cash, Common Stock or other securities
or consideration.

 

8.                                      Legend on Certificates.  The Committee
may cause a legend or legends to be put on certificates representing the Common
Stock underlying the Restricted Stock to make appropriate reference to such
restrictions as the Committee may deem advisable under the Plan or as may be
required by the rules, regulations, and other requirements of the Securities and
Exchange Commission, any exchange that lists the Common Stock, and any
applicable federal or state laws.

 

9.                                      Conditions to Delivery of Common Stock
Certificates.  The Company shall not be required to deliver any certificate or
certificates for shares of Common Stock pursuant to this Agreement prior to
fulfillment of all of the following conditions:

 

(a)                                 The obtaining of any approval or other
clearance from any state or federal governmental agency which the Committee
determines to be necessary or advisable; and

 

(b)                                 The lapse of such reasonable period of time
as the Committee may from time to time establish for reasons of administrative
convenience.

 

10.                               Physical Custody.  The Restricted Stock may be
issued in certificate form or electronically in “book entry”.  The Secretary of
the Company or such other representative as the Committee may appoint shall
retain physical custody of each certificate representing Restricted Stock until
all of the restrictions imposed under this Award Agreement with respect to the
shares evidenced by such certificate expire or are removed.  In no event shall
the Participant retain physical custody of any certificates representing
unvested Restricted Stock assigned to the Participant.

 

11.                               No Entitlements.

 

(a)                                 No Right to Continued Service.  This award
is not an employment or other service agreement, and nothing in this Award
Agreement or the Plan shall (i) alter the Participant’s status as an “at-will”
employee of the Company, (ii) be construed as guaranteeing the Participant’s
service with the Company or as giving the Participant any right to continue in
the service of the Company during any period

 

--------------------------------------------------------------------------------


 

or (iii) be construed as giving the Participant any right to be reemployed by
the Company following any termination of service.

 

(b)                                 No Right to Future Awards.  This award of
Restricted Stock and all other equity-based awards under the Plan are
discretionary.  This award does not confer on the Participant any right or
entitlement to receive another award of Restricted Stock or any other
equity-based award at any time in the future or in respect of any future period,
except as otherwise may be provided in the discretion of the Committee.

 

(c)                                  No Effect on Future Compensation.  The
Company has made this award of Restricted Stock to the Participant in its sole
discretion.  This award does not confer on the Participant any right or
entitlement to receive compensation in any specific amount for any future fiscal
year, and does not diminish in any way the Company’s discretion to determine the
amount, if any, of the Participant’s compensation.  In addition, this award of
Restricted Stock will not be taken into account in determining any other
service-related rights the Participant may have, such as rights to any pension
pay.

 

12.                               Taxes and Withholding.  No later than the date
as of which an amount with respect to the Restricted Stock first becomes
includable in the gross income of the Participant for applicable income tax
purposes, appropriate arrangements satisfactory to the Committee must be made
regarding payment of any federal, state or local taxes of any kind required by
law to be withheld with respect to such amount.  Unless otherwise determined by
the Committee, in accordance with rules and procedures established by the
Committee, the minimum required withholding obligations may be settled in Common
Stock, including Common Stock that is part of the award that gives rise to the
withholding requirement.  The obligations of the Company to deliver the
certificates for shares of Common Stock under this Award Agreement shall be
conditional upon such payment or arrangements and the Company shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the Participant, including, without
limitation, by withholding shares of Common Stock to be delivered upon vesting.

 

13.                               Section 83(b) Election.  If, within 30 days
following the Date of Grant, the Participant makes an election under
Section 83(b) of the Code, or any successor section thereto, to be taxed with
respect to all or any portion of the Restricted Stock as of the date of transfer
of the Restricted Stock rather than as of the date or dates upon which the
Participant would otherwise be taxable under Section 83(a) of the Code, the
Committee may require the Participant to deliver a copy of such election to the
Company immediately after filing such election with the Internal Revenue
Service.

 

14.                               Securities Laws.  In connection with the grant
or vesting of the Restricted Stock, the Committee may require such
written representations, warranties and agreements as the Committee may
reasonably request in order to comply with applicable securities laws or with
this Award Agreement.

 

15.                               General Provisions.

 

(a)                                 Notices.  Any notice necessary under this
Award Agreement shall be addressed to the Company in care of its Secretary at
the principal executive office of the Company and to the Participant at the
address appearing in the records of the Company for the Participant or to either
party at such other address as either party hereto may hereafter designate in
writing to the other.  Notwithstanding the foregoing, the Company may deliver
notices to the Participant by means of email or other electronic means that are
generally used for employee communications.  Any such notice shall be deemed
effective upon receipt thereof by the addressee.

 

(b)                                 Headings.  The headings of sections and
subsections are included solely for convenience of reference and shall not
affect the meaning of the provisions of this Award Agreement.

 

--------------------------------------------------------------------------------


 

(c)                                  Entire Agreement.  This Award Agreement,
the Employment Letter, the Mutual Waiver and Separation Agreement and the Plan
constitute the entire agreement with regard to the subject matter hereof.  They
supersede all other agreements, representations or understandings (whether oral
or written and whether express or implied) that relate to the subject matter
hereof.

 

(d)                                 Amendments.  The Board or the Committee
shall have the power to alter, amend, modify or terminate the Plan or this Award
Agreement at any time; provided, however, that no such termination, amendment or
modification may adversely affect the Participant’s rights under this Award
Agreement without the Participant’s consent.  Any amendment, modification or
termination shall, upon adoption, become and be binding on all persons affected
thereby without requirement for consent or other action with respect thereto by
any such person.

 

(e)                                  Successor.  Except as otherwise provided
herein, this Award Agreement shall be binding upon and shall inure to the
benefit of any successor or successors of the Company, and to any Permitted
Transferee pursuant to Section 5.

 

(f)                                   Choice of Law.  Except as to matters of
federal law, this Award Agreement and all actions taken thereunder shall be
governed by and construed in accordance with the laws of the State of Delaware
(other than its conflict of law rules).

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has executed this Award Agreement as of the date
first written above.

 

 

KLX ENERGY SERVICES HOLDINGS, INC.

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

Amin J. Khoury

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Mutual Waiver Agreement

 

SEPARATION AGREEMENT AND MUTUAL RELEASE

 

This Separation Agreement and Mutual Release (the “Agreement”), is made as of
         , 20   , by and between KLX Energy Services Holdings, Inc., a Delaware
corporation (the “Company”) and Amin J. Khoury (“Employee”), for the purpose of
memorializing the terms and conditions of the Employee’s departure from the
Company’s employment.

 

Now, therefore, in consideration of the sum of one dollar ($1.00) and the mutual
promises, agreements and covenants contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
(the “Settlement Consideration”), the parties hereto, intending to be legally
bound, hereby agree as follows:

 

1.                                      Termination; Employment Letter. 
Effective          , 20  , Employee’s employment with the Company was
terminated.  Upon Employee’s termination, Employee and the Company shall each
have those respective surviving rights, obligations and liabilities described in
that certain Employment Letter, dated as of September 14, 2018, by and between
Employee and the Company (the “Employment Letter”) and that certain Restricted
Stock Award Agreement, dated as of September 14, 2018, by and between Employee
and the Company (the “Restricted Stock Agreement”).

 

2.                                      Non-Released Claims.

 

(a)                                 Employee Non-Released Claims.  It is
explicitly agreed, understood and intended that the general release of claims
provided for in this Agreement shall not include or constitute a waiver of the
Company’s, its agent, representative or designee’s obligations to Employee
(i) that are specified in the Employment Letter as surviving the termination of
Employee’s employment, (ii) that arise out of or from respondeat superior
principles, (iii) for claims for indemnification and defense under any
organizational documents, agreement, insurance policy, or at law or in equity
concerning either the Company, its subsidiaries, affiliates, directors, officers
or employees, (iii) concerning any deferred compensation plan, 401(k) plan,
equity plan or retirement plan and (iv) any claims not waivable under applicable
law, collectively, the “Employee Non-Released Company Claims”.

 

(b)                                 Company Non-Released Claims.  It is
explicitly agreed, understood and intended that the general release of claims
provided for in this Agreement shall not include or constitute a waiver of
(i) the Employee’s obligations to the Company concerning the Company’s
confidential information and proprietary rights that survive Employee’s
termination of employment, including those specified in that certain Proprietary
Rights Agreement, dated as of September 14, 2018, by and between Employee and
the Company (the “Proprietary Rights Agreement”) (ii) any claim of the Company
for fraud based on willful and intentional acts or omissions of Employee, other
than those taken in good faith and in a manner that Employee believed to be in
or not opposed to the interests of the Company, proximately causing a financial
restatement by the Company and (iii) any claims not waivable by the Company
under applicable law, collectively, the “Company Non-Released Employee Claims”.

 

3.                                      General Release in Favor of the
Company:  Employee, for himself and for his heirs, executors, administrators,
trustees, legal representatives and assigns (collectively, the “Releasers”),
hereby forever releases and discharges the Company, its Board of Directors, and
any of its past, present, or future parent corporations, subsidiaries,
divisions, affiliates, officers, directors, agents, trustees, administrators,
attorneys, employees, employee benefit and/or pension plans or funds (including
qualified and non-qualified plans or funds), successors and/or assigns and any
of its or their past, present or future parent corporations, subsidiaries,
divisions, affiliates, officers, directors, agents, trustees, administrators,
attorneys, employees, employee benefit and/or pension plans or funds (including
qualified and non-qualified plans or funds), successors and/or assigns (whether
acting as agents for the Company or in their individual capacities)
(collectively, the “Releasees”) from any and all claims, demands, causes of
action, and liabilities of any kind whatsoever (upon any legal or equitable
theory, whether contractual, common-law, statutory, federal, state, local, or
otherwise), whether known or unknown, by reason of any act, omission,
transaction or occurrence which Releasers ever had, now have or hereafter can,
shall or may have against Releasees up to and including the date of the
execution of this Agreement, except for the Employee Non-Released Company
Claims.  Without limiting the generality of the foregoing, Releasers hereby
release and discharge Releasees from:

 

--------------------------------------------------------------------------------


 

(a)                                 any and all claims for backpay, frontpay,
minimum wages, overtime compensation, bonus payments, benefits, reimbursement
for expenses, or compensation of any kind (or the value thereof), and/or for
liquidated damages or punitive damages (under any applicable statute or at
common law);

 

(b)                                 any and all claims, relating to Employee’s
employment by the Company, the terms and conditions of such employment, employee
benefits related to Employee’s employment, the termination of Employee’s
employment, and/or any of the events relating directly or indirectly to or
surrounding such termination;

 

(c)                                  any and all claims of discrimination,
harassment, whistle blowing or retaliation in employment (whether based on
federal, state or local law, statutory or decisional), including without
limitation, all claims under the Age Discrimination in Employment Act of 1967,
as amended, Title VII of the Civil Rights Act of 1964, as amended, the Americans
with Disabilities Act, the Civil Rights Act of 1991, the Civil Rights Act of
1866, 42 USC §§ 1981-86, as amended, the Equal Pay Act, the Fair Labor Standards
Act, the Family and Medical Leave Act, the Employee Retirement Income Security
Act, the Florida Civil Rights Act of 1992, the Florida Whistle-Blower Law (Fla.
Stat. § 448.101 et seq.), the Florida Equal Pay Act, and waivable rights under
the Florida Constitution;

 

(d)                                 any and all claims under any contract,
whether express or implied;

 

(e)                                  any and all claims for unintentional or
intentional torts, for emotional distress and for pain and suffering;

 

(f)                                   any and all claims for violation of any
statutory or administrative rules, regulations or codes;

 

(g)                                  any and all claims for attorneys’ fees,
costs, disbursements, wages, bonuses, benefits, vacation and/or the like;

 

which Releasers ever had, now have or hereafter can, shall or may have against
Releasees for, upon or by reason of any act, omission, transaction or occurrence
up to and including the date of the execution of this Agreement, except for the
Employee Non-Released Company Claims.

 

4.                                      General Release in Favor of Employee. 
The Releasees, and each of them, hereby release Releasers, and each of them,
from all claims or causes of action whatsoever, known or unknown, including any
and all claims of the common law of the State of Florida, including but not
limited to breach of contract (whether written or oral), promissory estoppel,
defamation, unjust enrichment, or claims for attorneys’ fees and costs and all
claims which were alleged or could have been alleged against the Employee which
arose from the beginning of the world to the date of this Agreement, except for
the Company Non-Released Employee Claims.

 

5.                                      Reserved.

 

6.                                      Covenants not to Sue.

 

(a)                                 Employee Covenant not to Sue.  Employee
represents and warrants that to date, he has not filed any lawsuit, action,
complaint or charge of any kind with any federal, state, or county court or
administrative or public agency against the Company or any other Releasee. 
Without in any way limiting the generality of the foregoing, Employee hereby
covenants not to sue or to assert, prosecute, or maintain, directly or
indirectly, in any form, any claim or cause of action against any person or
entity being released pursuant to this Agreement with respect to any matter,
cause, omission, act, or thing whatsoever, occurring in whole or in part on or
at any time prior to the date of this Agreement, except for the Employee
Non-Released Company Claims.  Employee agrees that he will not seek or accept
any award or settlement from any source or proceeding with respect to any claim
or right waived in this Agreement.

 

(b)                                 Company Covenant not to Sue.  The Company
represents and warrants that to date, it has not filed any lawsuit, action,
complaint or charge of any kind with any federal, state, or county court or
administrative or public agency against Employee or any other Releaser.  Without
in any way limiting the generality

 

--------------------------------------------------------------------------------


 

of the foregoing, the Company hereby covenants not to sue or to assert,
prosecute, or maintain, directly or indirectly, in any form, any claim or cause
of action against any person or entity being released pursuant to this Agreement
with respect to any matter, cause, omission, act, or thing whatsoever, occurring
in whole or in part on or at any time prior to the date of this Agreement,
except for the Company Non-Released Employee Claims.  The Company agrees that it
will not seek or accept any award or settlement from any source or proceeding
with respect to any claim or right waived in this Agreement.

 

7.                                      No Admission.  The making of this
Agreement is not intended, and shall not be construed, as an admission that the
Company or any of the Releasees, has violated any federal, state or local law
(statutory or decisional), ordinance or regulation, breached any contract or
committed any wrongdoing whatsoever.

 

8.                                      Effectiveness.  This Agreement shall not
become effective until the eighth day following Employee’s signing of this
Agreement (“Effective Date”) and Employee may at any time prior to the Effective
Date revoke this Agreement by giving notice in writing of such revocation to:

 

KLX Energy Services Holdings, Inc.

1300 Corporate Center Way,

Wellington, FL 33414

Attn: General Counsel

 

In the event that Employee revokes this Agreement prior to the eighth day after
his execution thereof, this Agreement, and the promises contained herein, shall
automatically be deemed null and void.

 

9.                                      Employee Acknowledgement.  Employee
acknowledges that he has been advised in writing to consult with an attorney
before signing this Agreement, and that Employee has been afforded the
opportunity to consider the terms of this Agreement for twenty-one (21) days
prior to its execution.  Employee further acknowledges that he has read this
Agreement in its entirety, that he fully understands all of its terms and their
significance, that he has signed it voluntarily and of Employee’s own free will,
and that Employee intends to abide by its provisions without exception.

 

10.                               Severability.  If any provision of this
Agreement is held by a court of competent jurisdiction to be illegal, void or
unenforceable, such provision shall have no effect, however, the remaining
provisions shall be enforced to the maximum extent possible.

 

11.                               Entire Agreement.  This Agreement, the
Restricted Stock Agreement, the Proprietary Rights Agreement and the Employment
Letter, taken together, constitute the complete understanding between the
parties and supersedes all such prior agreements between the parties and may not
be changed orally.  Employee acknowledges that neither the Company nor any
representative of the Company has made any representation or promises to
Employee other than as set forth herein or therein.  No other promises or
agreements shall be binding unless in writing and signed by the parties.

 

12.                               General Provisions.

 

(a)                                 Governing Law; Jurisdiction; Venue.  This
Agreement shall be enforced, governed and interpreted by the laws of the State
of Florida without regard to Florida’s conflict of laws principles. Any
controversy or claim arising out of or relating to this Agreement, or the breach
thereof, shall be settled in a court of competent jurisdiction in the State of
Florida in Palm Beach County.  Each party consents to the jurisdiction of such
Florida court in any such civil action or legal proceeding and waives any
objection to the laying of venue in such Florida court.

 

(b)                                 Prevailing Party.  In the event of any
litigation, dispute or contest arising from a breach of this Agreement, the
prevailing party shall be entitled to recover from the non-prevailing party all
reasonable costs incurred in connection with such litigation, dispute or
contest, including without limitation, reasonable attorneys’ fees, disbursement
and costs, and experts’ fees and costs.

 

--------------------------------------------------------------------------------


 

(c)                                  Counterparts.  This Agreement may be
executed in several counterparts, each of which shall be deemed as an original,
but all of which together shall constitute one and the same instrument.

 

(d)                                 Binding Effect.  This Agreement is binding
upon, and shall inure to the benefit of, the parties, the Releasers and the
Releasees and their respective heirs, executors, administrators, successors and
assigns.

 

(e)                                  Interpretation.  Should any provision of
this Agreement require interpretation or construction, it is agreed by the
parties that the entity interpreting or construing this Agreement shall not
apply a presumption that the provisions hereof shall be more strictly construed
against one party who prepared the Agreement, it being agreed that all parties
have participated in the preparation of all provisions of this Agreement.

 

(f)                                   Defense of Trade Secrets Act. 
Notwithstanding anything to the contrary in this Agreement or otherwise,
Employee understands and acknowledges that the Company has informed Employee
that an individual shall not be held criminally or civilly liable under any
federal or state trade secret law for (i) the disclosure of a trade secret that
is made in confidence to a federal, state, or local government official or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law or (ii) the disclosure of a trade secret that is made in a
complaint or other document filed in a lawsuit or other proceeding if such
filing is made under seal.  Additionally, notwithstanding anything to the
contrary in this Agreement or otherwise, Employee understands and acknowledges
that the Company has informed Employee that an individual who files a lawsuit
for retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to a court order.

 

(g)                                  Whistleblowing.  Nothing in this Agreement
or any other agreement between Employee and the Company shall be interpreted to
limit or interfere with Employee’s right to report good faith suspected
violations of law to applicable government agencies, including the Equal
Employment Opportunity Commission, National Labor Relation Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other applicable federal, state or local governmental agency,
in accordance with the provisions of any “whistleblower” or similar provisions
of local, state or federal law.  Employee may report such suspected violations
of law, even if such action would require Employee to share the Company’s
proprietary information or trade secrets with the government agency, provided
that any such information is protected to the maximum extent permissible and any
such information constituting trade secrets is filed only under seal in
connection with any court proceeding.  Lastly, nothing in this Agreement or any
other agreement between Employee and the Company will be interpreted to prohibit
Employee from collecting any financial incentives in connection with making such
reports or require Employee to notify or obtain approval by the Company prior to
making such reports to a government agency.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Separation Agreement and Mutual Release as of the date first written above.

 

 

 

KLX ENERGY SERVICES HOLDINGS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Amin J. Khoury

 

PRINT NAME:

 

 

 

 

 

TITLE:

 

 

 

STATE OF FLORIDA

)

 

 

 

 

 

) ss.

 

 

 

 

COUNTY OF            

)

 

 

I HEREBY CERTIFY, that on this day, before me, an officer duly authorized in the
State and County aforesaid to take acknowledgments, personally appeared Amin J.
Khoury, to me known to be the person described in and who executed the foregoing
instrument, and acknowledged to and before me that he/she executed the same. 
This individual is personally known to me or has produced a
                       as identification and did take an oath.

 

SWORN TO AND SUBSCRIBED before me this       day of          , 20  .

 

 

 

 

Notary Public

 

 

My Commission Expires:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PROPRIETARY RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------


 

KLX ENERGY SERVICES HOLDINGS, INC. PROPRIETARY RIGHTS AGREEMENT

 

This Proprietary Rights Agreement (“Agreement”) is intended to set forth in
writing my responsibility to KLX Energy Services Holdings, Inc. and/or any of
its subsidiaries or affiliated businesses (collectively, the “Company”) during
my employment, consultancy, and/or tenure as an independent contractor with the
Company and thereafter.  I recognize that the Company is engaged in a continuous
program of research, development and production respecting its business, present
and future.  As part of my employment, consultancy, and/or tenure as an
independent contractor with the Company, I have certain obligations relating to
business, confidential and/or proprietary information of the Company.

 

I acknowledge and agree that:

 

1.             Agreement and Effective Date

 

This Agreement shall be effective on, the first day of my employment,
consultancy, and/or tenure as an independent contractor with the Company and
shall continue in effect throughout my employment, consultancy, and/or tenure as
an independent contractor (the “Agreement Period”).  As an inducement to, and in
consideration of, my acceptance and/or continuation of employment, consultancy,
and/or tenure as an independent contractor with the Company, and the Company’s
compensating me for services and extending to me certain other benefits of a
compensatory nature, but without any obligation on the Company’s part to
continue such employment, compensation or benefits for any specified period
whatsoever, I agree to protect, safeguard and maintain the integrity and
confidentiality of the Company’s valuable assets and legitimate business
interests in accordance with the terms and conditions set forth in this
Agreement.

 

2.             Confidentiality

 

2.1          Permitted Use.  I will maintain in confidence and will not disclose
or use, either during or after the Agreement Period, any “Proprietary
Information”, whether or not in written form, except to the extent required to
perform my duties on behalf of the Company.

 

2.2          Definition of Proprietary Information.  As used in this Agreement,
Proprietary Information means all of the following materials and information
that I use, receive, have access to, conceive or develop or have used, received,
conceived or developed, in whole or in part, in connection with my employment,
consultancy and/or tenure as an independent contractor with the Company:

 

(i)            Written materials of the Company;

 

The names and information relating to customers and prospective customers of the
Company and/or persons, firms, corporations or other entities with whom the
Company has provided goods or services at any time, including contact persons,
addresses and

 

--------------------------------------------------------------------------------


 

phone numbers, their characteristics and preferences and types of services
provided to or received from those customers and prospective customers;

 

(ii)           The terms of various agreements between the Company and any third
parties, including without limitation, the terms of customer agreements, vendor
or supplier agreements, lease agreements, advertising agreements, fee
arrangements, terms of dealing and the like;

 

(iii)          Any data or database, trading algorithms or processes, or other
information compiled by the Company, including, but not limited to, customer
lists, customer information, information concerning the Company, or any business
in which the Company is engaged or contemplates becoming engaged, any company
with which the Company engages in business, any customer, prospective customer
or other person, firm or corporation to whom or which the Company has provided
goods or services or to whom or which any employee of the Company has provided
goods or services on behalf of the Company, or any compilation, analysis,
evaluation or report concerning or deriving from any data or database, or any
other information;

 

(iv)          All policies, procedures, strategies and techniques regarding the
services performed by the Company or regarding the training, marketing and sales
of the Company, either oral or written.  The Company’s internal corporate
policies and practices related to its services, price lists, fee arrangements
and terms of dealings with customers or potential customers or vendors. 
Information relating to formulas, records, research and development data, trade
secrets, processes, other methods of doing business, forecasts and business and
marketing plans;

 

(v)           Any other information, data, know-how or knowledge of a
confidential or proprietary nature observed, used, received, conceived or
developed by me in connection with my employment, consultancy, and/or tenure as
an independent contractor by the Company, including and not limited to the
Company’s methodologies, price strategies, price lists, costs and quantities
sold, financial and sales information, including, but not limited to, the
Company’s financial condition, business interests, initiatives, objectives,
plans or strategies; internal information regarding personnel identity, skills,
compensation, organizational charts, budgets or costs of individual departments,
and the compensation paid to those working for or who provide services to the
Company; and performance of investments, funds or portfolio companies,

 

--------------------------------------------------------------------------------


 

including any “track record” or other financial performance information or
results;

 

(vi)          All other non-public information regarding the amount and nature
of the capital and assets owned or controlled by, or net worth of, the Company
and/or any of the Company’s shareholders, members, partners, employees or
investors; the investments made, directly or indirectly, by the Company
(including, but not limited to, any partnerships, corporations or other entities
in which the Company may invest and the assets which any of those entities
acquires); the expected or actual rates of return or holding periods of any
investment by the Company; the respective interest in any investment of any of
its shareholders, members, partners or investors or the manner in which those
interests are held; the identities of the other persons or entities who
participate in any investment made by the Company; and financial statements,
projections, budgets and market information;

 

(vii)         All discoveries, software (including, without limitation, both
source code and object code), models, drawings, photographs, specifications,
trademarks, formulas, patterns, devices, compilations and all other proprietary
know-how and technology, whether or not patentable or copyrightable, and all
copies and tangible embodiments of any of the foregoing, and that have been or
will be created for the Company by me, whether alone or with others;

 

(viii)        The Company’s inventions, products, research and development,
production processes, manufacturing and engineering processes, machines and
equipment, finances, customers, marketing, and production and future business
plans, information belonging to customers or suppliers of the Company disclosed
incidental to my employment, consultancy, and/or tenure as an independent
contractor and any other information which is identified as confidential by the
Company; and

 

(ix)          “Trade Secrets”, which shall include, but not be limited to,
information regarding formulas, processes or methods that: (a) derive
independent economic value, actual or potential, from not being generally known
to or readily ascertainable by proper means, by other persons who can obtain
economic value from its disclosure or use; and (b) is the subject of reasonable
efforts by the Company to maintain its secrecy.  “Trade Secrets” shall also
include all other information or data that qualifies as a trade secret under
applicable law.

 

--------------------------------------------------------------------------------


 

3.             Trade Secrets

 

3.1          Use and Return of Proprietary Information and Trade Secrets:

 

(i)            I agree that, upon termination of my employment (if applicable)
and/or tenure as an independent contractor with the Company for any reason
(regardless of whether or not the Company retains me as a consultant) or at any
other time upon the Company’s request, I shall return to Company, without
retaining any copies, all Proprietary Information and Trade Secrets, as well as
all other Company’s documents and other materials, which are in my possession
regardless of the form in which any such materials are kept;

 

(ii)           I acknowledge that all documents, in hard copy or electronic
form, received, created or used by me in connection with my employment,
consultancy, and/or tenure as an independent contractor with the Company are and
will remain the property of the Company.  I agree to return all such documents
(including all copies) promptly upon the termination of my employment,
consultancy, and/or tenure as an independent contractor, certify that no other
documents remain, and agree that, during or after my employment, consultancy,
and/or tenure as an independent contractor, I will not, under any circumstances,
without the written consent of the Company, disclose those documents to anyone
outside the Company or use those documents for any purpose other than the
advancement of the Company’s interests;

 

3.2          Defense of Trade Secrets Act.  Notwithstanding anything to the
contrary, I understand and acknowledge that the Company has informed me that an
individual shall not be held criminally or civilly liable under any federal or
state trade secret law for (i) the disclosure of a trade secret that is made in
confidence to a federal, state, or local government official or to an attorney
solely for the purpose of reporting or investigating a suspected violation of
law, or (ii) the disclosure of a trade secret that is made in a complaint or
other document filed in a lawsuit or other proceeding if such filing is made
under seal. Additionally, notwithstanding anything to the contrary, I understand
and acknowledge that the Company has informed me that an individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding if the individual files any
document containing the trade secret under seal and does not disclose the trade
secret, except pursuant to a court order.

 

4.             No Conflicting Obligations

 

Except as otherwise set forth in the Employment Letter, my performance of this
Agreement does not and will not breach any agreement to keep in confidence
proprietary information, knowledge or data acquired by me prior to my
employment, consultancy, and/or tenure as an independent contractor with the
Company.  I will not disclose, induce, or permit the Company to, either directly
or indirectly, use, any confidential or

 

--------------------------------------------------------------------------------


 

proprietary information or material belonging to any previous employer or other
person or entity.  Except as otherwise set forth in the Employment Letter, I am
not a party to any other agreement that will interfere with my full compliance
with this Agreement.  I will not enter into any agreement, whether written or
oral, conflicting with the provisions of this Agreement.

 

5.             Whistleblowing

 

Nothing in this Agreement or any other agreement between you and the Company
shall be interpreted to limit or interfere with your right to report good faith
suspected violations of law to applicable government agencies, including the
Equal Employment Opportunity Commission, National Labor Relation Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other applicable federal, state or local governmental agency,
in accordance with the provisions of any “whistleblower” or similar provisions
of local, state or federal law.  You may report such suspected violations of
law, even if such action would require you to share the Company’s Proprietary
Information or Trade Secrets with the government agency, provided that any such
Proprietary Information is protected to the maximum extent permissible and any
such information constituting Trade Secrets is filed only under seal in
connection with any court proceeding.  Lastly, nothing in this Agreement or any
other agreement between you and the Company will be interpreted to prohibit you
from collecting any financial incentives in connection with making such reports
nor to require you to notify or obtain approval by the Company prior to making
such reports to a government agency.

 

6.             Survival

 

Notwithstanding the termination of the Agreement Period, this Agreement shall
survive such termination and continue in accordance with its terms and
conditions.  Unless provided otherwise in a written contract with the Company,
this Agreement does not in any way restrict my right or the right of the Company
to terminate my employment, consultancy, and/or tenure as an independent
contractor at any time, for any reason or for no reason.

 

7.             Specific Performance

 

A breach of any of the promises or agreements contained herein will result in
irreparable and continuing damage to the Company for which there will be no
adequate remedy at law, and the Company shall be entitled to injunctive relief
and/or a decree for specific performance, and such other relief as may be proper
(including monetary damages, if appropriate).

 

8.             Waiver

 

The waiver by the Company of a breach of any provision of this Agreement by me
will not operate or be construed as a waiver of any other or subsequent breach
by me.

 

--------------------------------------------------------------------------------


 

9.             Severability

 

If any part of this Agreement is found invalid or unenforceable, that part will
be amended to achieve as nearly as possible the same economic effect as the
original provision and the remainder of this Agreement will remain in full
force.

 

10.          Governing Law

 

This Agreement will be governed by and construed in accordance with the laws
(other than the conflict of laws rules) of the state of Florida.

 

11.          Entire Agreement

 

Except for the Employment Letter (and the exhibits thereto), this Agreement
constitutes the entire agreement between the parties relating to this subject
matter and supersede all prior or simultaneous representations, discussions,
negotiations and agreements, whether written or oral, except for prior
proprietary rights agreements which shall for the period prior to the effective
date of this Agreement be deemed to be in addition to, and not in lieu of, this
Agreement for such prior period.  This Agreement may be amended or modified only
with the written consent of both me and the Company.  No oral waiver, amendment
or modification will be effective under any circumstances whatsoever.

 

12.          Assignment

 

This Agreement may be assigned by the Company.  I may not assign or delegate my
duties under this Agreement without the Company’s prior written approval.  This
Agreement shall be binding upon my hairs, successors and permitted assignees.

 

--------------------------------------------------------------------------------


 

Date:

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

(Name)

 

 

 

 

 

 

 

 

(Printed Name)

 

 

 

 

 

KLX ENERGY SERVICES HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

Signature Page to the Proprietary Rights Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

CONSULTING AGREEMENT

 

--------------------------------------------------------------------------------


 

September 14, 2018

 

Mr. Amin J. Khoury

c/o KLX Energy Services Holdings, Inc.

1300 Corporate Center Way

Wellington, FL 33414

 

Consulting Agreement

 

Dear Mr. Khoury:

 

This letter agreement (the “Agreement”) confirms the agreement between KLX
Energy Services Holdings, Inc. (the “Company”) and you to engage in a consulting
arrangement and sets forth the agreement between the Company and you regarding
the terms of such consulting arrangement.

 

1.                                      Term.  The term of your services
pursuant to this Agreement shall commence upon the separation of your employment
as an officer and employee of the Company (the “Effective Date”) and terminate
on the third anniversary of the Effective Date (the “Consulting Period”).

 

2.                                      Consulting Services.

 

(a)                                 Services.  Your services hereunder during
the Consulting Period shall consist of strategic planning, financial planning,
merger and acquisition advice and consultation to the Company, as well as
providing periodic advice and consultation regarding key staffing and
recruitment issues and such other services mutually agreed to by you and the
Company (the “Consulting Services”).  At all times, the Consulting Services
shall be non-exclusive and you shall only be required to devote so much time as
is reasonably necessary to discharge the Consulting Services; provided, however,
that in no event shall the Consulting Services provided hereunder cause the
termination of your employment with the Company to cease to be a “separation
from service” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations and guidance promulgated thereunder.

 

(b)                                 Expenses.  Except to the extent equivalent
benefits are provided by B/E Aerospace, Inc., KLX Inc. (or any of their
respective successors), during the Consulting Period, the Company shall:

 

(i)                                     provide you with an office at such
location as is reasonably agreed by you and the Company;

 

(ii)                                  provide you with a full time assistant to
be selected by you;

 

2

--------------------------------------------------------------------------------


 

(iii)          provide you with the automobile benefit contemplated by your
employment letter by and between you and the Company, dated as of September 14,
2018 (the “Employment Letter”);

 

(iv)                              provide you with the travel benefits
contemplated under the Employment Letter as well as the travel benefits under
the Company’s Aircraft Usage Policy on a basis at least as favorable to such
policy as in effect on the effective date of the Company’s spin-off from KLX
Inc., which shall include, among other things, personal and family use of the
Company’s G450 aircraft through the end of its current lease, and thereafter, on
a G450 or equivalent aircraft; and

 

(v)                                 pay or reimburse you for reasonable
out-of-pocket expenses incurred in connection with your performance of the
Consulting Services in accordance with past practices within thirty (30) days
following submission of documentation and substantiation of such expenses;
provided, however, that (x) in no event may you seek to receive any
reimbursement less than thirty (30) days prior to the last day of the calendar
year following the calendar year in which the related expense was incurred, and
(y) no amount reimbursed during any calendar year shall affect the amounts
eligible for reimbursement in any other calendar year.

 

3.                                      Nature of the Relationship.

 

(a)                                 Independent Contractor.  You acknowledge
that the Consulting Services shall be performed in the capacity of an
“independent contractor,” that you are solely responsible for determining your
actions or inactions in carrying out and performing the Consulting Services, and
that nothing in this Agreement shall be construed to create an employment
relationship between you and the Company.  You agree that, with respect to the
Consulting Services provided hereunder, you are not an employee of the Company
for any purpose, including, without limitation: (i) for federal, state or local
tax, employment, withholding or reporting purposes; or (ii) for eligibility or
entitlement to any benefit under any of the Company’s employee benefit plans
(including, without limitation, those plans that are subject to the Employee
Retirement Income Security Act of 1974, as amended), incentive compensation or
other employee programs or policies, except as provided in this Agreement, the
Employment Letter or as otherwise required by applicable law.

 

(b)                                 Code of Conduct.  During the Consulting
Period, you shall comply with the Company’s Code of Business Conduct and its
Delegations of Authority, each as in effect from time to time (as if you were a
non-management employee with respect to the Delegations of Authority policy).

 

3

--------------------------------------------------------------------------------


 

(c)                                  Payment of Taxes.  You shall be responsible
for and shall maintain adequate records of expenses that you incur in the course
of performing the Consulting Services hereunder and shall be solely responsible
for and shall file, on a timely basis, tax returns and payments required to be
filed with or made to any federal, state or local tax authority with respect to
your performance of the Consulting Services.  Neither federal, state, nor local
income tax of any kind shall be withheld or paid by the Company with respect to
any amount paid to you pursuant to this Agreement.  You agree that you are
responsible for withholding and paying all taxes as required.

 

(d)                                 Indemnification.  To the fullest extent
permitted under applicable laws, rules and regulations and the Company’s
applicable corporate governance documents, the Company agrees to defend,
indemnify and hold you harmless from any loss, liability, cost and expense
(including, but not limited to, reasonable attorney’s fees) incurred by you as a
result of you being made a party to any action or proceedings by reason of your
provision of the Consulting Services.

 

4.                                      Consulting Fees.  During the Consulting
Period, you shall receive a consulting fee of ten thousand dollars ($10,000) per
calendar year (the “Fees”), payable in monthly installments in arrears on the
last day of the month (pro-rated for partial months).

 

5.                                      Amendment, Modification or Termination
of Agreement.  The Consulting Period may not be terminated (except as provided
in Section 7 hereof), and the terms and conditions of this Agreement cannot be
amended, modified or terminated without the prior written consent of both
parties hereto.

 

6.                                      Proprietary Rights Agreement.  The
restrictive covenant obligations set forth in the Proprietary Rights Agreement
attached as Exhibit B to the Employment Letter are incorporated herein by
reference and shall have the same legal force and effect as if fully set forth
herein.

 

7.                                      Effect of Death or Incapacity.  In the
event of the termination of the Consulting Period and your services hereunder
due to death or incapacity, you or your estate or designated beneficiary, as
applicable, shall be entitled to a lump sum payment equal to the total amount of
Fees payable to you for the remainder of the Consulting Period.  Such lump sum
payment shall be made within ten (10) business days following the date of
termination.

 

8.                                      Documents and Materials.  Upon the
termination of the Consulting Period, or at any other time upon the Company’s
request, you shall promptly deliver to the Company, without retaining any
copies, all documents and other materials furnished to you by the Company,
prepared by you for the Company or otherwise relating to the Company’s business,
including, without limitation, all written and tangible material in your
possession incorporating any “Proprietary Information” (as defined in the
Employment Agreement).

 

4

--------------------------------------------------------------------------------


 

9.                                      General Provisions.

 

(a)                                 Entire Agreement. This Agreement and the
Employment Letter (and the exhibits thereto) represent the entire agreement of
the parties and shall supersede any and all previous contracts, arrangements or
understandings between you and the Company.

 

(b)                                 Governing Law. This Agreement will be
governed by and construed in accordance with the laws of Florida, without giving
effect to the conflicts of laws principles thereof.

 

(c)                                  Enforceability; Waiver.  If any arbitrator
or court of competent jurisdiction determines that any provision of this
Agreement is invalid or unenforceable, then such invalidity or unenforceability
shall have no effect on the other provisions of this Agreement, which shall
remain valid, binding and enforceable and in full force and effect, and such
invalid or unenforceable provision shall be construed, blue-penciled or reformed
by the court or arbitrator in a manner so as to give the maximum valid and
enforceable effect to the intent of the parties expressed in such provision.
Your or the Company’s failure to insist upon strict compliance with any
provision hereof or any other provision of this Agreement or the failure to
assert any right that you or the Company may have hereunder, shall not be deemed
to be a waiver of such provision or right or any other provision or right of
this Agreement. Similarly, the waiver by any party hereto of a breach of any
provision of this Agreement by the other party will not operate or be construed
as a waiver of any other or subsequent breach by such other party.

 

(d)                                 Headings.  The descriptive headings in this
Agreement are for convenience of reference only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

(e)                                  Counterparts.  This Agreement may be
executed in one or more counterparts, each of which when executed shall be
deemed an original but all of which together shall constitute one and the same
agreement.

 

(f)                                   Signatures.  Each party’s signature on the
lines below constitutes his or its agreement with each provision contained in
this Agreement.

 

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto execute this Agreement as of the date
first above written.

 

EXECUTIVE

 

KLX ENERGY SERVICES HOLDINGS, INC.

 

 

 

 

 

 

 

 

/s/Amin J. Khoury

 

By:

/s/ Thomas P. McCaffrey

Amin J. Khoury

 

Name:

Thomas P. McCaffrey

 

 

Title:

Senior Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------